  Case: 1:19-cv-06676 Document #: 196 Filed: 08/12/20 Page 1 of 3 PageID #:19867




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

GRUMPY CAT LIMITED,                       )
                                          )
            Plaintiff,                    )                  Case No. 19-cv-6676
                                          )
      v.                                  )                  Hon. Steven C. Seeger
                                          )
THE INDIVIDUALS, CORPORATIONS,            )
LIMITED LIABILITY COMPANIES,              )
PARTNERSHIPS AND UNINCORPORATED           )
ASSOCIATIONS IDENTIFIED                   )
ON SCHEDULE A HERETO,                     )
                                          )
            Defendants.                   )
__________________________________________)

                                 FINAL JUDGMENT ORDER

       GRUMPY CAT LIMITED filed this action against the Defendants identified in the

attached First Amended Schedule A and using the Defendant Domain Names and Online

Marketplace Accounts (collectively, the “Defendant Internet Stores”). Plaintiff moved for entry

of default and default judgment against the Defendants identified in the First Amended Schedule

A attached hereto (collectively, the “Defaulting Defendants”). See Dckt. No. 185. After filing

for a default judgment, Plaintiff submitted a notice of voluntary dismissal five times (Dckt. Nos.

190, 191, 193, 194, 195) without updating its proposed First Amended Schedule A, but the Court

removed those Defendants from the First Amended Schedule A.

       The Court notes that Plaintiff properly completed service of process on Defaulting

Defendants by providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from domain name registrars and payment processors. They

provided notice reasonably calculated under all circumstances to apprise Defaulting Defendants
  Case: 1:19-cv-06676 Document #: 196 Filed: 08/12/20 Page 2 of 3 PageID #:19868




of the pendency of the action and afford them the opportunity to answer and present their

objections.

        None of the Defaulting Defendants have answered the Complaint or appeared in any way,

and the time for answering the Complaint has expired. The Court thus makes the following

findings and awards the following relief.

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED as stated in this Order, that Defaulting Defendants are in default, and

that this Final Judgment is entered against Defaulting Defendants.

        The Court finds (at least without an adversarial presentation) that it has personal

jurisdiction over Defaulting Defendants since Defaulting Defendants directly target their

business activities toward consumers in the United States, including Illinois. Specifically,

Defaulting Defendants are reaching out to do business with Illinois residents by operating one or

more commercial, interactive Defendant Internet Stores through which Illinois residents can

purchase products bearing counterfeit versions of GRUMPY CAT LIMITED trademarks which

are protected by U.S. Trademark Registration Nos. 4,907,212; 5,516,378; 4,820,434; 4,417,549;

4,672,289; 5,073,528; 4,527,097; 4,930,286 and 4,907,213 (the “GRUMPY CAT marks”).

        The Court also finds that Defaulting Defendants are liable for federal trademark

infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15 U.S.C. §

1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS § 510,

et seq.).

        Under 15 U.S.C. § 1117(c)(2), Plaintiff is awarded statutory damages from each of the

Defaulting Defendants in the amount of one thousand dollars ($1,000) for use of counterfeit

GRUMPY CAT Trademarks on products sold through the Defendant Internet Stores. Plaintiff

made no showing of actual damages, and professes a “lack of information” about the Defaulting

                                                  2
  Case: 1:19-cv-06676 Document #: 196 Filed: 08/12/20 Page 3 of 3 PageID #:19869




Defendants’ “sales and profits.” See Dckt. No. 186, at 11. Based on the record, there is no

reason to believe that the harm is more than de minimis, so the Court awards the lowest amount

of statutory damages ($1,000), not $100,000 from each Defaulting Defendant as requested by

Plaintiff.

        Apart from a permanent injunction, the Court declines to grant the other extraordinary

relief requested by Plaintiff in its proposed default judgment order. Plaintiff’s draft order would

impose significant, immediate obligations on third parties. Based on the record, the requested

relief is excessive. Plaintiff also has not made an adequate showing to justify other extraordinary

relief, such as transferring domain names, blocking money transfers, and forcing third parties to

stop doing business with the Defaulting Defendants. In fact, Plaintiff does not address that

extraordinary relief in the argument section of its supporting memorandum at all. See Dckt. No.

186.

        In its supporting memorandum, Plaintiff addressed and defended its request for damages

and injunctive relief, so that is what the Court will award. As required by the Seventh Circuit,

the Court is entering a permanent injunction in a separate document. See MillerCoors LLC v.

Anheuser-Busch Companies, LLC, 940 F.3d 922 (7th Cir. 2019).

        Plaintiff can enforce this judgment as provided in the Federal Rules of Civil Procedure.

Plaintiff can file a motion for appropriate relief for any funds frozen by this Court’s prior Orders

that any third parties may continue to hold.




Date: August 12, 2020

                                                      Steven C. Seeger
                                                      United States District Judge



                                                 3
